UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                      )
CHARLES LEE GILLENWATER,              )
                                      )
                                      )
              Plaintiff,              )
                                      )
        v.                            )              Civil Action No. 16-cv-495 (TSC)
                                      )
SCOTT S. HARRIS, Clerk of the Supreme )
Court; MICHELLE MARSHALL, Clerk )
of the Supreme Court; and UNITED      )
STATES OF AMERICA,                    )
                                      )
              Defendants.             )
                                      )


                                    MEMORANDUM OPINION

        Pro se Plaintiff Charles Lee Gillenwater brings this action: 1) seeking to compel the Clerk of

the United States Supreme Court (“Clerk”) to accept Plaintiff’s filings; and 2) seeking a declaratory

judgement that a statute and rule governing filings in the Supreme Court are unconstitutional. For the

reasons set forth below, the court will DISMISS this action for lack of jurisdiction. See Fed. R. Civ.

P. 12(h)(3) (requiring dismissal of an action “at any time” the Court determines that it lacks subject

matter jurisdiction). 1




1
  Shortly after filing this action, Plaintiff filed four motions: 1) a motion requesting a CM/ECF
password; 2) a “Motion for the Court to Certify the Constitutional Challenge to Statute”; 3) a Motion
to Recuse; and 4) a motion preemptively objecting to a request for an extension of time in which to
respond to the Complaint. (ECF Nos. 2, 3, 5, 7). Because the Plaintiff has not asserted any reasons
to justify recusal or disqualification, the court will deny Plaintiff’s motions. See 28 U.S.C. § 455(b)
(setting forth specific requirements for recusal); 28 U.S.C. § 455(a) (“Any justice, judge, or
magistrate judge of the United States shall disqualify himself in any proceeding in which his
impartiality might reasonably be questioned.”)
                                                   Page 1 of 4
        Plaintiff’s claims arise from his petition for writ of certiorari to the Supreme Court that was

postmarked February 8, 2016, but returned by the Clerk as untimely. (Compl. at p. 8). According to

the correspondence accompanying the returned petition, Plaintiff’s petition was due on or before

December 9, 2015. (Id.) (citing S. Ct. Rule 13.1 (petition for writ of certiorari to review a judgment

is timely when filed within 90 days after entry of the judgment); S. Ct. Rule 29.2 (a document is

timely filed if it was, inter alia, postmarked by the last day for filing); S. Ct. Rule 30.1 (computation

of time)). Because the petition was late, the Clerk returned the Plaintiff’s filing fee and explained

that the “Court no longer ha[d] the power to review the petition.” (Compl. p. 8).

        Plaintiff alleges that Supreme Court Rule 13.2 and 28 U.S.C. § 2101(c) are unconstitutional.

Rule 13.2 provides that the “[t]he Clerk will not file any petition for a writ of certiorari that is

jurisdictionally out of time. See, e. g., 28 U.S. C. § 2101(c).” 28 U.S.C. Section 2101 provides that

certain appeals and petitions for writ of certiorari “shall be taken or applied for within ninety days

after the entry of . . . judgment.” Plaintiff argues that these rules are unconstitutional because “the

right to appeal cannot be given an arbitrary shelf life.” (Compl. p. 5). He further argues that the

Equal Protection clause “demands that anyone, under any circumstances, must be permitted to file an

appeal, if anyone else, under any circumstances is permitted to file an appeal.” (Id.) Finally, he

asserts that he has been deprived of a “[l]ife, [l]iberty or [p]roperty interest” because the Clerk

rejected the petition. (Compl. p. 5)

        The precedent in this Circuit is clear that federal district courts “lack[] jurisdiction to review

decisions of the United States Supreme Court, including those of its Clerk of Court.” Miller v.

Harris, 599 F. App’x 1 (D.C. Cir. 2015) (citing In re Marin, 956 F.2d 339, 340 (D.C. Cir.1992)). In

a case similar to this one, Miller v. Harris, Civil Action No. 14-1330-UNA (D.D.C. Aug. 5, 2014),


                                                Page 2 of 4
the plaintiff alleged that the Clerk of the Supreme Court violated plaintiff’s constitutional rights by

rejecting his petition for writ of habeas corpus on the grounds that the petition was deficient under

several rules of the Supreme Court. (Id. at ECF No. 1, Compl. pp. 1, 6-7). The district court

dismissed the complaint sua sponte for lack of jurisdiction, Miller v. Harris, Civil Action No. 14-

1330, 2014 WL 3883280 (D.D.C. Aug. 5, 2014), and the Court of Appeals affirmed, relying on In re

Marin. Miller, 599 F. App’x 1 (citing Marin, 956 F.2d at 340).

       In the latter case, In re Marin, the plaintiff also challenged the Clerk of the Court for refusing

to accept a petition for writ of certiorari and other filings. 956 F.2d at 340. Rejecting the plaintiff’s

challenge, the Court of Appeals explained:

       We are aware of no authority for the proposition that a lower court may compel the
       Clerk of the Supreme Court to take any action. The Supreme Court, on the other hand,
       has inherent supervisory authority over its Clerk. See Borntrager, 772 F.2d at 420. See
       generally Chambers v. NASCO, Inc., 501 U.S. 32, 111 S. Ct. 2123, 2132, 115 L. Ed. 2d
27 (1991) (recognizing that courts possess powers that “are ‘governed not by rule or
       statute but by the control necessarily vested in courts to manage their own affairs so as
       to achieve the orderly and expeditious disposition of cases’ ”) (quoting Link v. Wabash
       RR. Co., 370 U.S. 626, 630–31, 82 S. Ct. 1386, 1389, 8 L. Ed. 2d 734 (1962)). Thus, “it
       is the right and duty of the [Supreme] Court . . . to correct the irregularities of its officer
       and compel him to perform his duty.” Griffin v. Thompson, 43 U.S. (2 How.) 244, 257,
       11 L. Ed. 253 (1844), quoted in Borntrager, 772 F.2d at 420. We believe that this
       supervisory responsibility is exclusive to the Supreme Court and that neither a district
       court nor a circuit court of appeals has jurisdiction to interfere with it by mandamus or
       otherwise. See Panko, 606 F.2d at 171 n. 6 (“[I]t seems axiomatic that a lower court
       may not order the judges or officers of a higher court to take an action.”). Accordingly,
       we affirm the district court’s order dismissing Marin’s complaint for lack of subject
       matter jurisdiction and deny his mandamus petition.

In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992) (emphasis added) (alterations in original). Like the

plaintiff in Marin, the Plaintiff here asks the undersigned to “compel the Clerk of the Supreme Court

to take an[] action,” and like the court in Marin, the undersigned is without jurisdiction to do so. See

id.


                                                Page 3 of 4
       Additionally, even if the undersigned had jurisdiction to consider this action, there are no

facts in the Complaint that would support an equal protection claim. See Abdelfattah v. U.S. Dep’t of

Homeland Sec., 787 F.3d 524, 541 (D.C. Cir. 2015)(setting forth the requirements for an equal

protection challenge). Finally, to the extent Plaintiff contends he has been deprived of a

constitutionally protected interest, “the Supreme Court has conclusively held that ‘there is, of course,

no constitutional right to an appeal.’” Clements v. Gonzales, 496 F. Supp. 2d 70, 75 (D.D.C. 2007),

aff'd sub nom. Clements v. Mukasey, No. 08-5065, 2008 WL 4898961 (D.C. Cir. July 11, 2008)

(discussing Supreme Court rule that petitions for writs of certiorari and mandamus are “not a matter

of right, but of judicial discretion”) (citing Jones v. Barnes, 463 U.S. 745 (1983)).

       While the court acknowledges that complaints filed by pro se litigants are held to less

stringent standards than those applied to formal pleadings drafted by lawyers, Haines v. Kerner, 404
U.S. 519, 520 (1972), for the reasons set forth above, the court finds that dismissal of this action is

appropriate.



Date: April 12, 2016


                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge




                                               Page 4 of 4